Citation Nr: 0011108	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  96-29 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
January 1966 to January 1968.

In September 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, 
granted the veteran's claim for service connection for post-
traumatic stress disorder (PTSD) and assigned a 10 percent 
rating.

In September 1995, the veteran filed a claim at the RO 
requesting a higher rating for his PTSD; he did not, however, 
contest the propriety of the initial 10 percent evaluation.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The RO 
denied his claim for an increased rating in November 1995, 
and he appealed to the Board of Veterans' Appeals (Board).


FINDING OF FACT

As a result of his PTSD, the veteran currently experiences 
recurring nightmares, sometimes as frequently as 5-7 times 
per week, distressing thoughts and recollections of his 
traumatic experiences in Vietnam during the war, exaggerated 
startle responses, social isolation and withdrawal from 
others, including members of his own family and co-workers, a 
volatile temper (irritability) manifested by sudden outbursts 
of anger and rage, an inability to trust anyone, difficulty 
concentrating, and difficulty falling asleep and remaining 
asleep.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with the 
criteria set forth in the VA's Schedule for 
Rating Disabilities-which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  When 
making determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where, as here, he is alleging that his symptoms 
have become more severely disabling than 10 percent, and he 
is not questioning the RO's decision to initially rate his 
PTSD at this level, his current level of disability is of 
primary importance, and the Board does not have to consider 
whether a "staged rating" is warranted.  See Fenderson, 12 
Vet. App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran filed his claim for a higher rating for his PTSD 
on September 8, 1995.  On November 7, 1996, during the 
pendency of his appeal, VA amended the criteria used to 
evaluate the severity of his psychiatric disability.  
Consequently, just as the RO did, the Board must evaluate the 
severity of his PTSD under both the former and revised 
criteria and apply the version that is most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

According to the rating criteria that were in effect prior to 
November 7, 1996, a 10 percent rating was warranted for PTSD 
if it caused mild social and industrial 

impairment (as evidenced by emotional tension or other signs 
of anxiety, etc.).  A 30 percent rating was warranted when 
there was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and where, by reason of psychoneurotic symptoms, there was 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  The term "definite" was defined as impairment 
that was distinct, unambiguous, and moderately large in 
degree.  See VAOPGCPREC 9-93 (Nov. 9, 1993); Hood v. Brown, 4 
Vet. App. 301 (1993).  A 50 percent rating was warranted when 
there was considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people 
and where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were 
so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was warranted when there was 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was warranted when:  
1) the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; 2) the veteran exhibited totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
3) there was demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

According to the revised criteria, a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 

and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  
A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

The veteran argues that his PTSD is so disabling that it 
meets the criteria for at least a 70 percent rating under 
either the former or revised standards.  The medical and 
other records on file indicate that he has been receiving 
ongoing outpatient treatment for his PTSD (as part of a 
structured PTSD program) since July 1992-initially at a VET 
CENTER in Raleigh, North Carolina, 

and more recently, since June 1993, at the VA Medical Center 
(VAMC) in nearby Durham, North Carolina, after being sent 
there on referral.  He primarily has complained of 
experiencing recurring nightmares, as frequently as 5-7 times 
per week, distressing thoughts and recollections of his 
traumatic experiences in Vietnam during the war, exaggerated 
startle responses, social isolation and withdrawal from 
others, including members of his own family and co-workers, 
a volatile temper (irritability) manifested by sudden 
outbursts of anger and rage, an inability to trust anyone, 
difficulty concentrating, and difficulty falling asleep and 
remaining asleep.  In March and July 1993 statements, his 
counseling therapist at the VET CENTER in Raleigh and his 
treating psychologist at the VAMC in Durham described his 
litany of PTSD symptoms as "severely impairing"-both from 
a social standpoint, insofar as his ability to establish and 
maintain meaningful relationships with others is concerned, 
as well as from an occupational standpoint, insofar as his 
employment is concerned.  Both of these clinicians also 
indicated that their characterization of the status of his 
PTSD as such was in compliance with the criteria of the third 
edition, revised, of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
III-R), which VA formerly used.  While not totally 
dispositive, their opinions nonetheless suggest that a 
70 percent rating is warranted for the PTSD under the old 
criteria.  38 C.F.R. §§ 4.2, 4.6.

The Board further notes that the veteran's treating 
psychologist at the VAMC in Durham gave a very similar 
opinion of the status of his PTSD in a more recent statement, 
in June 1995, wherein he indicated that the veteran continued 
to be "severely impaired by his PTSD symptoms," both 
socially and occupationally, despite three years of ongoing 
intensive treatment that included relaxation training and 
pharmacotherapy with multiple medication trials.  The 
treating psychologist indicated that the veteran had a Global 
Assessment of Functioning (GAF) score of only 50, both 
currently and during the course of that year, which, 
according to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), which VA now uses, also is indicative of 
"serious" symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent 

shoplifting, or "serious" impairment in 
social, occupational, or school functioning, e.g., no 
friends, unable to keep a job.  Additional support for the 
claim is a June 1996 statement from the veteran's supervisor 
(at his custodial job at the VAMC in Durham) reiterating many 
of the concerns earlier highlighted by his treating 
psychologist, particularly with regard to the detrimental 
affect that his PTSD has had (and continues to have) on his 
employment.  The supervisor indicated that he personally had 
observed the veteran become easily frustrated and anxious, 
detracting from his concentration, which, in turn, delayed 
the completion of his job responsibilities.  The supervisor 
also said that, on other occasions, the veteran had reported 
to work late, which he attributed to poor sleep patterns, and 
that, without proper sleep, he lacked the energy to perform 
his job.  Thus, since the statement from the supervisor is 
consistent with those of the veteran's treating psychologist 
and therapist, this evidence suggests that he is entitled to 
a 70 percent rating for his PTSD under the revised criteria 
as well.

However, the Board finds that the veteran is not entitled to 
a rating higher than 70 percent for his PTSD, under either 
the former or revised criteria, because none of the medical 
or other evidence of record provides a reasonable basis for 
increasing his rating beyond the 70 percent level.  In fact, 
the results of a July 1994 VA psychiatric evaluation, as well 
as those of a more recent VA psychiatric evaluation conducted 
in June 1997, leave little doubt that his PTSD is not so 
disabling as to warrant a rating higher than 70 percent.  
Despite his multiple complaints, there was no objective 
clinical evidence whatsoever during either of those 
evaluations of such relevant symptoms as hostility, 
belligerence, unpleasantness, or uncooperative, bizarre or 
unusual behavior, paranoia, an inappropriate affect or 
disposition, delusions, hallucinations (either auditory or 
visual), memory impairment, disorientation to time, place or 
person, etc.  Also, although he showed some signs of 
depression, anxiety, social isolation from others, distress, 
regret and flashbacks of his traumatic experiences in 
Vietnam, the severity of his symptoms is contemplated by a 
rating at the 70 percent level, under either the former or 
revised standards, so neither is more beneficial to him in 
these respects.  See Karnas, supra.


As the current severity of the veteran's PTSD is most 
commensurate with the criteria for a 70 percent rating, this 
is the rating that must be assigned.  38 C.F.R. § 4.7.  The 
preponderance of the evidence is against a rating 
higher than 70 percent, so the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

As a final point, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
severity of the veteran's PTSD.  There has been no indication 
that his disability has caused marked interference with his 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Although his supervisor and treating therapist 
and psychologist all have indicated that his PTSD has a 
severe effect on his ability to do his job, his 70 percent 
rating under both the former and revised schedular criteria 
contemplates that he will, at times, experience severe or 
serious occupational impairment with reduced reliability and 
productivity due to his PTSD.  See 38 C.F.R. §§ 4.130, 4.132 
Diagnostic Code 9411 (1996 & 1999).  It also cannot be 
ignored that, despite his significant occupational 
impairment, he has managed to maintain his custodial job for 
several years, without demotion-in fact, since October 1992.  
Hence, marked interference with employment is not shown.  
There also has been no showing that his PTSD has necessitated 
frequent periods of hospitalization (he never has been 
hospitalized for treatment of it), or that the severity of 
the condition otherwise renders impracticable the application 
of the regular schedular standards.  In the absence of 
evidence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

An increased rating, to 70 percent, is granted for the 
veteran's PTSD, subject to the laws and regulations governing 
the payment of VA monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

